DETAILED ACTION
	Examiner has received and accepted the amended claims filed on 8 August 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 23, in the 21st line, “least one sensor of the measuring; should read “least one sensor of the measuring arrangement;”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.


Allowable Subject Matter
Claims 13 – 24 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13, the closest piece of art (US 2010/0224834) discloses a method for determining properties of a hydrocarbon containing gas mixture including a measuring arrangement (Figures 7 – 10) including measuring pressure, temperature, thermal conductivity, density, viscosity, and calorific value [0038, 0086, 0114] but fails to disclose the claimed method. These features are critical to the applicant’s invention as they allow for a simple, robust, and reliable method and corresponding measuring devices for determining properties of a gas mixture, in particular, its calorific value, when it contains hydrogen, as discussed on Page 2 of the filed specification.
Regarding Claim 23, the closest piece of art (US 2010/0224834) discloses a device for determining properties of a hydrocarbon- containing gas mixture, including: a measuring arrangement through which the gas mixture can flow (Figures 7 – 8), the measuring arrangement including: a temperature sensor; a pressure sensor; at least a sensor for determining a viscosity measurement and a density measurement of the gas mixture; a thermal conductivity sensor; and an evaluation unit for calculating properties of the gas mixture [0038, 0086, 0114, 0140], but fails to recite the claimed configuration of the evaluation unit. These features are critical to the applicant’s invention as they allow for a simple, robust, and reliable method and corresponding measuring devices for determining properties of a gas mixture, in particular, its calorific value, when it contains hydrogen, as discussed on Page 2 of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856